     Case 3:20-cv-01981-LAB-BGS Document 41 Filed 05/27/21 PageID.1794 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     HAROLD L. WILBORN                          Case No.: 20cv1981-LAB (BGS)
12                                   Plaintiff,
                                                  ORDER DIRECTING CLERK TO
13     v.                                         CORRECT AMENDED
                                                  COMPLAINT; AND
14     ALEJANDRO MAYORKAS
15                               Defendant.       ORDER DENYING MOTION FOR
                                                  APPOINTMENT OF COUNSEL
16
17
18
19          On April 28, the Court granted Plaintiff’s motion for leave to amend, and
20    directed the Clerk to file the proposed amended complaint. However, it appears
21    the complaint that was docketed (Docket no. 28) was not the version Plaintiff
22    intended to file, and which the Court directed the Clerk to file. In its order granting
23    in part the government’s motion to clarify, the Court proposed to retain the two
24    exhibits (Docket nos. 28-1 and 28-2) but replace the body of the amended
25    complaint in Docket no. 28 with the complaint Plaintiff proposed (Docket no. 22 at
26    15–45.) Plaintiff has filed a notice agreeing to the change. The Clerk is directed to
27    correct the amended complaint as proposed. Defendant shall answer or otherwise
28    respond by June 7, 2021.

                                                  1
                                                                                     20cv1981
     Case 3:20-cv-01981-LAB-BGS Document 41 Filed 05/27/21 PageID.1795 Page 2 of 2



1           In his notice, Plaintiff requested appointment of counsel under 42 U.S.C.
2     § 2000e-5. “There is no constitutional right to appointed counsel for employment
3     discrimination claims . . . .” Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266,
4     269 (9th Cir. 1982). When ruling on a motion for appointment of counsel under
5     § 2000e-5, the Court considers the plaintiff’s financial resources, his efforts to
6     secure counsel on his own, and the meritoriousness of his claim. Id. Plaintiff is not
7     proceeding in forma pauperis and has not provided information about his financial
8     resources. It does not appear he has made any effort to secure counsel on his
9     own. Even if he cannot pay a retainer, he may be able to obtain counsel through a
10    contingency fee arrangement. See Ware v. Chertoff, 2008 WL 2653534, at *3 (D.
11    Haw., June 27, 2008) (in awarding fees under § 2000e-5(k), noting that plaintiff
12    had contingency arrangement with counsel). Whether Plaintiff’s claim is
13    meritorious is unclear, though the government’s answer or other response to the
14    amended complaint will likely shed light on that issue. At present, this factor does
15    not clearly weigh either for or against appointment of counsel.
16          After consideration of the relevant factors, Plaintiff’s request for appointment
17    of counsel is DENIED WITHOUT PREJUDICE.
18
19          IT IS SO ORDERED.
20    Dated: May 27, 2021
21
22                                             Honorable Larry Alan Burns
                                               United States District Judge
23
24
25
26
27
28

                                                 2
                                                                                     20cv1981
